Order unanimously affirmed with costs. Memorandum: Supreme Court did not abuse its discretion in denying defendants’ motion to vacate the default judgment entered against them. The default cannot be considered "excusable” as required by CPLR 5015 (a) (1). Defendants were given a trial date and a five-month adjournment to obtain counsel. They were fully aware that they had to return to court on that date for trial, whether or not they had an attorney to represent them. The court’s directives were neither ambiguous nor confusing, as argued by defendants. (Appeal from Order of Supreme Court, Kings County, Spodek, J.—Vacate Judgment.) Present—Doerr, J. P., Boomer, Pine, Lawton and Lowery, JJ.